IN THE
                         TENTH COURT OF APPEALS

                                No. 10-09-00392-CV

DANIEL JAMES PARKER, DUSTI
LAWLER PARKER, AND DANIEL
JAMES PARKER, AS NEXT FRIEND
OF JACKSON JAMES PARKER,
                                                          Appellants
v.

TERRY BROWN AND WIFE JULIE BROWN,
                                                          Appellees


                          From the 413th District Court
                             Johnson County, Texas
                           Trial Court No. C200800492


                         MEMORANDUM OPINION


      Appellants, Daniel James Parker, Dusti Lawler Parker, and Daniel James Parker

as Next Friend of Jackson James Parker, filed a notice of appeal on November 19, 2009

from an order of the trial court that granted a motion for summary judgment filed by

appellees, Terry Brown and Julie Brown.

      Appellants now seek a dismissal of their appeal because the parties have settled

their dispute in mediation and no longer wish to pursue the appeal.
       Accordingly, this appeal is dismissed. TEX. R. APP. P. 42.1(a)(1).



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed March 24, 2010
[CV06]




Parker v. Brown                                                             Page 2